Lundberg Stratton, J.,
concurring.
{¶ 2} I concur with the decision to deny reconsideration. However, as I stated in my concurring opinion in Fish v. Ohio Cas. Ins. Co., 101 Ohio St.3d 1210, 2004-Ohio-224, 802 N.E.2d 149, I believe that Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, applies to all pending cases where a claim has been raised under Scott-Pontzer v. Liberty Mut. Fire Ins. Co. (1999), *124785 Ohio St.3d 660, 710 N.E.2d 1116. Here, the appellate court has remanded the case to the trial court for further proceedings. The proceedings on remand should include application of Galatis.
Leonard Z. Alpert, P.C., and Leonard Z. Alpert; Aronson, Fineman & Davis Co., L.P.A., and Troy D. Barnett, for appellee.
Davis & Young and Dennis R. Fogarty, for appellant.